                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

DANNY RAY WILLIAMS                                                                 PLAINTIFF

v.                               4:18CV00065-SWW-JTK

PULASKI COUNTY DETENTION FACILITY, et al.                                     DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice.    The relief sought is denied.

       IT IS SO ADJUDGED this 10th day of April, 2019.


                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE




                                               1
